NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4630-15T4

LEAGUE OF HUMANE VOTERS
OF NEW JERSEY, ANIMAL
PROTECTION LEAGUE OF
NEW JERSEY, DOREEN FREGA,
ANITA ROSINOLA, CATHERINE
MCCARTNEY, and ROBERTA
SHIELDS,

          Appellants,

v.

NEW JERSEY DEPARTMENT OF
ENVIRONMENTAL PROTECTION;
BOB MARTIN, in his capacity as
Commissioner of the NJDEP; DIVISION
OF FISH & WILDLIFE; DAVID CHANDA,
in his capacity as Director of the Division;
NEW JERSEY FISH & GAME COUNCIL;
and DAVID BURKE, in his capacity as
Acting Chair of the Council,

     Respondents.
________________________________________

                    Argued November 9, 2018 – Decided February 13, 2019

                    Before Judges Simonelli, Whipple and DeAlmeida.
           On appeal from the adoption of 47 N.J.R. 2753(c) by
           the New Jersey Department of Environmental
           Protection.

           Doris Lin argued the cause for appellants.

           Jacobine K. Dru, Deputy Attorney General, argued the
           cause for respondents (Gurbir S. Grewal, Attorney
           General, attorney; Jason W. Rockwell, Assistant
           Attorney General, of counsel; Jacobine K. Dru and
           Cristin D. Mustillo, Deputy Attorneys General, on the
           brief).

PER CURIAM

     Appellants League of Humane Voters of New Jersey (LOHV), Animal

Protection League of New Jersey (APLNJ), Doreen Frega, Roberta Shields,

Catherine McCartney, and Anita Rosinola appeal from the November 16, 2015

adoption of the 2015 Comprehensive Black Bear Management Policy (CBBMP).

Having reviewed the record, we affirm.

     In 2015, the New Jersey Fish and Game Council (Council), an entity of

the New Jersey Division of Fish and Wildlife (DFW) (a division of the New

Jersey Department of Environmental Protection (NJDEP)), proposed certain

amendments to the Fish and Game Code (Code), regulating black bear hunting.

The amendments proposed a two-part bear hunt to take place in October and

December, respectively, and adopted the 2015 CBBMP as an appendix to the

Code. 47 N.J.R. 929(a) (May 18, 2015). The proposal was published in the

                                                                    A-4630-15T4
                                      2
New Jersey Register, and after a sixty-day comment period and public hearing,

during which the Council received over 10,000 written and oral comments, the

rule was adopted. 47 N.J.R. 2753(c) (Nov. 16, 2015). The final rule adoption

was published in the New Jersey Register. Ibid.

      Appellants are all individuals and organizations who participated in the

commenting process and filed emergent petitions with this court and the

Supreme Court seeking a stay of the hunt pending their appeal. LOHV and

APLNJ are non-profit animal protection organizations, which work to enact

animal-friendly legislation and work towards educating the public on nonviolent

coexistence with animals.     Frega, Shields, McCartney, and Rosinola are

individual residents of New Jersey who commented on the CBBMP during the

public comment period.

      There is a lengthy history of litigation regarding the decision to permit

black bear hunting in New Jersey dating back to 1953 when the Council

designated black bears as a game animal. Ibid. That history has been well

chronicled and need not be restated here. See U.S. Sportsmen's All. Found. v.

N.J. Dep't of Envtl. Prot., 182 N.J. 461, 466 (2005) (U.S. Sportsmen's); Animal

Prot. League of N.J. v. N.J. Dep't of Envtl. Prot., 423 N.J. Super. 549, 555-57

(App. Div. 2011) (Animal Prot. League). In Animal Protection League, we


                                                                       A-4630-15T4
                                      3
upheld the 2010 CBBMP and bear hunts were held in 2010, 2011, 2012, 2013,

and 2014. See Animal Prot. League, 423 N.J. Super. at 554.

      On March 3, 2015, the Council held a public meeting to present the

proposed updates to the 2015 CBBMP. After a brief presentation and questions

from the public, the Council approved the 2015 CBBMP. On April 10, 2015,

the NJDEP Commissioner approved the proposed 2015 CBBMP. On May 18,

2015, the Council published a proposal in the New Jersey Register to make

certain amendments to N.J.A.C. 7:25-5.6 and 5.24 and to adopt the 2015

CBBMP as an appendix. 47 N.J.R. 929(a). A public hearing was scheduled for

June 2, 2015, and the original deadline for the submission of public comments

was July 17, 2015. Ibid.

      At the hearing, twenty-one members of the public presented oral

comments and questions. APLNJ members attended and generally objected to

the policy, the procedures governing the hunt, and the introduction of an October

hunting season. Others generally objected to the hunt, the increase in permit

numbers, the allowance of bow-hunting, and the methods used to collect data on

bear complaints. No oral responses to the comments were provided at the

hearing.




                                                                         A-4630-15T4
                                       4
      On November 16, 2015, the Council published the notice of rule adoption

in the New Jersey Register. 47 N.J.R. 2753(c). The publication included the

Council's responses to comments, which were grouped into forty-two objection

categories corresponding to various parts of the 2015 CBBMP and rule

amendments. Ibid. The proposed amendments to N.J.A.C. 7:25-5.6 included

the following:

           The hunting season will consist of two six-day segments, one in
            October and one in December, to "allow for more consistent
            harvests, with essentially all bears available for hunting and with
            fewer complications due to weather events." 47 N.J.R. 929(a).
            Prior to this amendment, the bear hunting season ran concurrently
            with the firearm deer season. Ibid.

           A method to prematurely close the hunt was created. "If the harvest
            rate reaches [thirty] percent [of tagged bears] during the bear
            season, the season will be closed [twenty-four] hours from the day
            on which [that] harvest rate was achieved." Ibid. Prior to this
            amendment, the Council had the discretion to close the season early
            but was not required to do so at any point.

           Hunters can only use archery equipment and muzzleloaders during
            the hunt's October segment. Ibid. No archery was permitted prior
            to this amendment.

           Hunters are permitted to purchase one permit per segment, allowing
            for a new bag limit of two bears per hunter. Ibid. Previous rules
            imposed an annual one-bear-per-hunter limit.

           The boundaries of the Bear Management Zones (BMZs) were
            changed, and a new BMZ was created. Ibid.

                                                                       A-4630-15T4
                                      5
           If the harvest rate at the end of the December segment is below
            twenty percent of tagged bears, the season will be extended for an
            additional four consecutive days. Ibid.

           The total number of permits for sale was increased from 10,000 to
            11,000, and the permit lottery was ended. Ibid.; N.J.A.C. 7:25-
            5.6(a)(1).

           Archery is now a permissible method of harvest. 47 N.J.R. 929(a);
            N.J.A.C. 7:25-5.24.

      On November 25, 2015, APLNJ wrote to the NJDEP Commissioner and

the DFW requesting a stay of the hunt pending an appeal of the rule adoption.

On December 1, 2015, APLNJ requested a stay of the 2015 hunt from the

Council.1 Unsuccessful, APLNJ filed an emergent application with this court,

requesting a stay of the 2015 hunt pending the outcome of their appeal. We

denied the emergent application. The Supreme Court also denied an emergent

application, and a bear hunt has been held uninterrupted since. 2 Appellants

appealed on June 29, 2016.

1
  The Council's response to this request was not provided as part of the record,
but the letter imposed a deadline of December 2, 2015 for the Council's
response.
2
  The 2015 bear hunt was held between December 7 and 12, 2015, and between
December 16 and 19, 2015, and it resulted in a total harvest of 510 black bears.
Div. of Fish & Wildlife, 2015 Black Bear Season Harvest Information, N.J.
Dep't of Envtl. Prot., http://www.state.nj.us/dep/fgw/bearseas15_harvest.htm
(last updated Sept. 6, 2016).


                                                                        A-4630-15T4
                                       6
      Appellants contend: (1) the CBBMP was not adopted in compliance with

U.S. Sportsmen's, (2) no determination of a need for a bear hunt, pursuant to

N.J.S.A. 13:1B-30, was made, (3) the Council was arbitrary and capricious in

its rule adoption, (4) the rule was not adopted in compliance with the

Administrative Procedure Act (APA), and (5) bow hunting is cruel. We will

address, and reject, each argument.

                                       I.

      We apply the following standard of review. We will not overturn an

administrative action "in the absence of a showing that it was arbitrary,

capricious or unreasonable, or that it lacked fair support in the evidence[.]" In

re Carter, 191 N.J. 474, 482 (2007) (quoting Campbell v. Dep't of Civil Serv.,




       636 bears were harvested in the 2016 bear hunt. Div. of Fish & Wildlife,
2016 Black Bear Season Harvest Information, N.J. Dep't of Envtl. Prot.,
http://www.state.nj.us/dep/fgw/bearseas16_harvest.htm (last updated Oct. 10,
2017).

      The 2017 bear hunt produced a harvest of 409 bears. Div. of Fish &
Wildlife, 2017 Black Bear Season Harvest Information, N.J. Dep't of Envtl.
Prot., http://www.state.nj.us/dep/fgw/bearseas17_harvest.htm (last updated
June 22, 2018).

       The most recent bear hunt, in 2018, resulted in a harvest of 225 bears.
Div. of Fish & Wildlife, 2018 Black Bear Season Harvest Information, N.J.
Dep't of Envtl. Prot., http://www.state.nj.us/dep/fgw/bearseas18_harvest.htm
(last updated Dec. 26, 2018).
                                                                         A-4630-15T4
                                       7
39 N.J. 556, 562 (1963)).     "A reviewing court 'must be mindful of, and

deferential to, the agency's expertise and superior knowledge of a particular

field.'" Allstars Auto Grp., Inc. v. N.J. Motor Vehicle Comm'n, 234 N.J. 150,

158 (2018) (quoting Circus Liquors, Inc. v. Governing Body of Middletown

Twp., 199 N.J. 1, 10 (2009)). Therefore, "we grant administrative agency action

a 'strong presumption of reasonableness.'" Aqua Beach Condo. Ass'n v. Dep't

of Cmty. Affairs, 186 N.J. 5, 16 (2006) (quoting City of Newark v. Nat. Res.

Council, 82 N.J. 530, 539 (1980)).

      An agency's findings of fact "are considered binding on appeal when

supported by adequate, substantial and credible evidence[.]" In re Taylor, 158
N.J. 644, 656 (1999) (quoting Rova Farms Resort, Inc. v. Inv'rs Ins. Co. of Am.,

65 N.J. 474, 484 (1974)). "Even if we might have chosen a different course, the

agency's decision must be affirmed if supported by the record." In re Visiting

Nurse Ass'n of Sussex Cty., Inc., 302 N.J. Super. 85, 95 (App. Div. 1997). "We

are not free to substitute our judgment as to the wisdom of a particular agency

action so long as it is statutorily authorized and not otherwise defective as

arbitrary and capricious." Ibid. Ultimately, we will not "micromanage" an

agency, but recognize that unless the agency's action is inconsistent with its




                                                                        A-4630-15T4
                                       8
legislative authority, we will act with restraint and not intervene. In re Failure

by the Dep't of Banking & Ins., 336 N.J. Super. 253, 262 (App. Div. 2001).

                                         II.

      We turn to appellants' first argument that the Council did not meet the

requirements established by U.S. Sportsmen's when adopting the 2015 CBBMP.

Appellants assert the 2015 CBBMP did not set "end-point goals" or describe the

factors to be considered when choosing the tools at DFW's disposal to be

utilized. We reject both arguments because the Council set an identifiable

harvest rate and provided a list of its bear management tools with discussion of

how certain factors influence use of certain tools.

      Pursuant to N.J.S.A. 13:1B-28, the "Council shall, subject to the approval

of the commissioner, formulate comprehensive policies for the protection and

propagation of fish, birds, and game animals[.]" Our Supreme Court clarified

the definition of a "comprehensive policy," explaining it must "set forth not only

end-point objectives" but also "should at least include . . . broad preservation

goals . . ., the tools at the . . . Council's disposal to accomplish those goals, and

most importantly, the factors that should be considered when determining which

tools will be utilized." U.S. Sportsmen's, 182 N.J. at 478.




                                                                             A-4630-15T4
                                         9
      Here, the Council set the following objectives for the management of the

State's black bear population:

             Sustain a robust black bear population as part of
              [New Jersey’s] natural resource base.

             Advance the scientific understanding of black bears.

             Educate the public about common-sense practices
              that reduce the risk of negative black bear behavior
              on humans, their homes, their property, and their
              communities.

             Enforce the law on bear feeding and garbage
              containment.

             Use lethal control on high-risk, dangerous bears.

             Utilize non-lethal aversive conditioning techniques
              on nuisance bears.

             Reduce and stabilize the population at a level
              commensurate with available habitat and consistent
              with reducing risk to public safety and property.

             Ensure that regulated hunting remains a safe and
              effective management tool to provide recreation and
              control [New Jersey’s] black bear population.

            [47 N.J.R. 2753(c).]

      The 2015 CBBMP establishes an "integrated black bear management

strategy [that] includes educating people about black bear ecology,

recommending human behavioral adjustments while in bear range, enforcing

laws that minimize human-bear conflicts, taking action against dangerous and


                                                                      A-4630-15T4
                                     10
nuisance bears, monitoring the bear population and implementing population

control." Ibid. For each of these identified parts of the strategy, the 2015

CBBMP includes methods available to achieve the stated goals, the history of

each method's use and effectiveness, and recommended methods to be

prioritized by the DFW. Particularly, the Council justifies the need for regulated

hunting by citing the bear population's sustainable-yield capacity and the

correlation between bear hunting seasons and a reduction in complaints by

explaining how alternative methods of population management, such as

relocation and fertility control, are unfeasible.     This policy satisfies U.S.

Sportsmen's and appellants' argument is, therefore, meritless.

      Appellants' contention that the Council set no end-point goals is also

meritless. The Council set an identifiable harvest-rate threshold of twenty-to-

thirty percent of the black bear population based on the population's sustained-

yield capabilities, as well by looking to the practices of other states. For the

first time, the Council established an in-season mechanism by which to close the

bear hunt if the harvest rate exceeds thirty percent. Contrary to appellants'

assertion, the Council was not required to identify a specific number it thought

the black bear population needed to be reduced by.          Rather, the Council




                                                                          A-4630-15T4
                                       11
appropriately identified an acceptable range of population reduction and

provided the public with several metrics it uses to evaluate that goal.

                                        III.

      We also reject the arguments that the Council did not establish a need for

the bear hunt and the Council was arbitrary and capricious in its rule adoption.

                                        A.

      In 2011, we addressed similar challenges to the 2010 CBBMP. Animal

Prot. League, 423 N.J. Super. at 554. We also discussed a number of other

issues, including but not limited to: "education; control of human-derived food;

research and analysis of the State's black bear population; analysis of the State's

available black bear habitat; . . . [and] lethal and non-lethal means of controlling

bears to reduce the nuisances they create and their threat to human safety[.]" Id.

at 555-56.

      In Animal Protection League, the appellants, several of whom are

appellants herein, argued the Council acted arbitrarily and capriciously by

enacting the bear hunt rules. Id. at 557-58. Specifically, they asserted the

Council manipulated bear complaint data; did not consider carrying capacities;

"acted arbitrarily and capriciously with regard to predicting, collecting,

reporting and reacting to information regarding the potential for over-harvesting


                                                                            A-4630-15T4
                                        12
the bears, particularly pregnant females"; failed to consider the risks of hunting;

and arbitrarily dismissed the use of non-lethal bear population control methods.

Id. at 563-70.

      Appellants in Animal Protection League relied on a report by Rutgers

University Professor Edward A. Tavss to assert the Council's data was inflated

by double counting bear complaints. Id. at 563. They also previously suggested

the Council improperly "includ[ed] in their 2009 figures complaints from

previously unused sources, . . . thereby allegedly making comparison of its 2009

figures to prior years' figures 'impossible.'" Ibid. Further, they argued the

Council ignored their own data showing bear hunting increases the bear

population, not decreases it. Id. at 565. We rejected those arguments one by

one, concluding the Council's decision to enact the 2010 CBBMP was "well -

supported by scientific data, and [such] complaints amount to a disagreement

with the data and the conclusions respondents drew from them." Id. at 566.

      Here, appellants bring arguments largely unchanged since the challenge

to the 2010 CBBMP. They argue the Council inflated bear complaint data,

improperly included complaints from previously unused sources, excluded

unfavorable data, and failed to conduct carrying capacity studies. They assert

the Council misrepresented information regarding the sex ratio of harvested


                                                                           A-4630-15T4
                                       13
bears, arbitrarily claimed a December hunt would protect pregnant female bears,

and did not consider the effects of overharvesting. They also claim that the

Council's own data shows hunting causes an increase in the bear population.

      Appellants again rely on the same Tavss 3 report and assert the Council

considered over 300 duplicative complaints and included complaint data from

improper sources.    The Tavss report claimed the surge in the number of

complaints in 2008 and 2009 were statistical outliers caused by the sudden

inclusion of new complaint collection sources, including from police

departments across the state and the NJDEP's Communication Center. Once

Tavss removed the alleged duplicate and mischaracterized complaints and the

complaints taken by the new sources, he concluded the number of bear

complaints actually decreased between 1999 and 2009. Hence, Tavss found no



3
  Professor Edward A. Tavss, Ph.D., according to the title page of his study, is
a professor at Rutgers University in the Department of Chemistry and Chemical
Biology. Chemical biology is the "the application of chemistry to the study of
molecular events in biological systems." Dep't of Chemistry & Chem. Biology,
Chemical Biology, Cornell Univ., http://chemistry.cornell.edu/chemical-
biology (last visited Jan. 15, 2019). Appellants do not provide a CV for
Professor Tavss, and he is not listed, as of the date of argument, on the Rutgers
University website as faculty of any kind.

      The Tavss report is included in the appendix, but is not dated, and does
not appear to have been published in a scientific journal or to have been peer
reviewed.
                                                                         A-4630-15T4
                                      14
actual increases in bear complaints and urged non-lethal bear control methods

would render a bear hunt unnecessary.          However, as we found in Animal

Protection League, the NJDEP Commissioner debunked the Tavss report in 2010

and summarized the results of the audit, saying:

              [a]fter identifying [the] reports that represent potential
              double-counting of same-day/same-location incidents,
              the Department concluded that such double-counting
              may affect only a fraction of reported incidents.
              Specifically, potential double-counting may have
              occurred in only [twenty-four] out of 2,844 recorded
              incidents (or .83%) in 2008, and only [thirteen] out of
              3,005 recorded incidents (or .43%) in 2009, resulting
              primarily from duplication of incidents reported both to
              the Department and to local police departments.

              [Id. at 564 (first and second alterations in original)
              (emphasis added).]

      The NJDEP Commissioner concluded Professor Tavss's conclusions were

unfounded. Rather, the Council's own data, in 2010, showed the black bear

population was robust and expanding and negative bear/human interactions were

increasing.    The Animal Protection League court regarded the Council's

rejection of the Tavss Report as reasonable under the circumstances and

therefore entitled to deference. Id. at 565.

      Like in Animal Protection League, the Tavss Report still does not discredit

the Council's complaint collection methodology.          Rather, we defer to the


                                                                           A-4630-15T4
                                         15
Council's finding that the ebb and flow of complaint data is related to the harvest

rate, as evidenced by the Council's response to a comment:

            After the 2003 and 2005 bear hunting seasons, bear
            complaints in 2004 and 2006 fell consistent with the
            decrease in the bear population. However, after the
            2004 decrease in complaints, levels in 2005 increased
            before the impending 2005 season occurred . . . .
            Similarly, complaint levels dropped between 2011 and
            2013 as a result of the 2010 through 2012 bear seasons.
            After the 2013 bear season, complaint numbers rose
            significantly in 2014 consistent with the increase in the
            bear population.
            [47 N.J.R. 2753(c) (emphasis added).]

Thus, the Council acted reasonably in assessing and adopting the complaint data

and we reject the assertion this was an arbitrary or capricious decision.

      We similarly reject appellants' claim that the Council did not properly

consider both biological and cultural carrying capacity in the 2015 CBBMP. 4 In

response to a comment claiming bears self-regulate, the Council stated the bear

population in certain northwest counties (BMZs 1-4) exceeds the area's cultural

carrying capacity. Ibid. BMZs 1-4 are home to roughly 3500 bears and account



4
    Biological carrying capacity is the "maximum number of animals an
environment can support without damage to the environment while maintaining
the animals in a healthy and vigorous condition." Animal Prot. League, 423 N.J.
Super. at 567 n.10. Cultural carrying capacity "is the number of bears that can
co-exist compatibly with the local human population in a given area." 47 N.J.R.
2753(c).
                                                                            A-4630-15T4
                                       16
for a substantial share of the 1951 complaints made in 2014. Ibid. The Council

estimates there is a density of two-to-three bears per square mile in certain

northwest counties, far greater than the one bear per 2.5 square miles

recommended by the 1997 CBBMP. Ibid.

      Appellants take these data and run with them. They point to the 1951

complaints filed in 2014 and compare that figure to the total State population to

suggest the statewide bear-complaint-to-human ratio actually undermines the

Council's density calculations.5 However, neither bears nor humans are equally

dispersed throughout the State. Northwest counties also deal with bears crossing

the Pennsylvania and New York borders. Therefore, the Council's conclusion

that bear density is more problematic in certain northwest counties, as compared

to the rest of the State, was reasonable considering it was based on DFW

research and years of specialized black bear expertise.

      Moreover, we already rejected the notion that the need for a hunt can only

be based on the bear population exceeding the biological or cultural carrying



5
   Appellants also fault the Council for not preparing a biological carrying
capacity study. However, in Animal Protection League, we explained it was
reasonable to defer to the Council's judgment that managing any wildlife species
based on biological carrying capacity was ineffective and irresponsible. 423
N.J. Super. at 567, 571. Considering appellants offer no new reason to dispute
this conclusion, we do not depart from it.
                                                                         A-4630-15T4
                                      17
capacity and discern no reason to change our decision. In Animal Protection

League, we were unpersuaded by the argument:

            respondents may only employ a hunt as a last resort
            when necessary to control the bear population or reduce
            bear complaints. However, . . . the Council's enabling
            statutes permit it to consider "public recreation" when
            determining if and when game animals may be hunted,
            indicating that there is no requirement that the hunt be
            a last resort.

            [423 N.J. Super. at 571 (emphasis added) (citations
            omitted).]
Even if appellants' carrying capacity argument had merit, the 2015 CBBMP

justifies the need for a hunt by identifying the Council's population management

goals and ruling out alternative methods of population control as ineffective

compared to hunting.

                                      B.

      Appellants next argue the Council misrepresented sex ratio data from the

2003 hunt. In 2003, sixty-four percent of bears harvested were female, while

thirty-six percent were male. But in response to a 2015 comment, the Council

explained the sex and age structure of the 2003 harvest "matched that of bears

captured during research and control activities." 47 N.J.R. 2753(c). The 2004

bear status report reflects forty-two percent of the bears captured for research




                                                                        A-4630-15T4
                                      18
and control activities in 2003 were male, while fifty-seven percent were female.

Appellants argue this discrepancy reveals the Council's bad faith.

      We disagree because the answer was given in response to a concern about

trophy hunting, not sex ratio data. The Council explained a trophy hunt would

only target adult bears, whereas under the CBBMP, bears of any sex or age can

be hunted. The Council's response merely explained how the variance in the

harvested population was useful for data collection purposes, and was not, as

appellants suggest, representing that the sex ratio of the 2003 hunt was

something other than what was recorded. This statement was not made in bad

faith nor was it arbitrary and capricious.

      Appellants also argue the Council's reasoning that "[t]he hunting season

structure of 2003, 2005, and 2010 through 2014 was timed to be conservative,

restricting harvest to bears that had not yet entered winter dens and also

protecting pregnant females" is directly contradicted by the reported harvest sex

ratios. Ibid. However, this statement is also taken out of context. First, the

statement only explained why the Council decided to introduce a new October

segment of the bear hunt. Second, because pregnant black bears have a tendency

to enter their dens first, usually in mid-November, it was not arbitrary or




                                                                         A-4630-15T4
                                       19
capricious to reason that a black bear hunt held in December would grant

enhanced protection to pregnant female black bears.

                                         C.

      We also reject the argument that the Council's harvest rate limits are

arbitrary and capricious. New Jersey's black bear population was found to be

"robust and viable" with a "high reproductive and survival rate." Ibid. The

Council explained that regulated hunting is an effective method of managing the

population and is responsible considering the amount of complaints and

agricultural damage. Therefore, the Council concluded "black bear populations

can sustain annual harvest rates of [fifteen-to-twenty percent] with little or no

decline in population size."     Ibid.    To ensure the harvest stays within a

sustainable parameter, DFW is obliged to close the season if the harvest rate

reaches thirty percent of tagged bears.       N.J.A.C. 7:25-5.6(a).   This rate is

supported by scientific research and is reasonable considering the historical bear

population data provided by the Council. Therefore, the harvest rate is not

arbitrary or capricious.

                                         D.

      Appellants next assert the Council's own data show that bear hunts cause

an increase in the state's bear population. To support this argument, they point


                                                                          A-4630-15T4
                                         20
to a chart from the 2005 CBBMP predicting the bear population in 2009 would

be 2694 if hunting was prohibited. According to the 2010 CBBMP, the Council

estimated the 2009 black bear population to be 3438. Appellants say this proves

a bear hunt causes an increase in the overall population.

      However, appellants mistake correlation for causation.        The Council

found both the bear population and complaints were reduced after the 2003,

2005, 2010, 2011, and 2012 hunting seasons. The Council attributed the 2013

population increase to declining harvest rates. As such, the argument that bear

hunts cause an increase in the bear population is meritless.

                                       IV.

      Appellants assert the Council violated the APA, N.J.S.A. 52:14B-1 to -15.

Specifically, appellants allege: the Council failed to respond to questions at the

public hearing on the CBBMP, failed to publish all the amendments to the Code

in the New Jersey Register, failed to adopt criteria to approve permits for

fertility control research, and failed to respond, or did so disingenuously, to

many comments.      We reject these claims and conclude the APA was not

violated.

      To be valid, a rule must be adopted in "substantial compliance" with the

APA. N.J.S.A. 52:14B-4(d). Prior to adopting or amending a rule, an agency


                                                                          A-4630-15T4
                                       21
must provide notice of its intended action and "[a]fford all interested persons a

reasonable opportunity to submit data, views, comments, or arguments, orally

or in writing." N.J.S.A. 52:14B-4(a)(1), (3). Public comments should be "given

a meaningful role" in the rule adoption process.        In re Adoption of Rules

Concerning Conduct of Judges of Comp., 244 N.J. Super. 683, 687 (App. Div.

1990). In response, the agency must "make available . . . through publication .

. . a report listing all parties offering written or oral submissions concerning the

rule, summarizing the content of the submissions and providing the agency's

response to the data, views, comments, and arguments contained in the

submissions." N.J.S.A. 52:14B-4(a)(4).

      Appellants' first contention is that the Council did not respond to oral

comments at the public meeting on June 2, 2015. The Council acknowledges it

did not provide contemporaneous oral responses, but instead responded to the

comments in the adoption document. The APA requires "[a]t the beginning of

each hearing . . . the agency . . . shall present a summary of the factual

information on which its proposal is based, and shall respond to questions posed

by any interested party." N.J.S.A. 52:14B-4(g). In Animal Protection League,

we explained that the Council's failure to contemporaneously respond to

questions, and instead respond to oral comments in the published summary, was


                                                                            A-4630-15T4
                                        22
not fatal to adoption of the regulation. 423 N.J. Super. at 577. Here, the Council

conducted the public meeting in the same way by fielding comments, not giving

substantive answers, but making it clear the proposed CBBMP was available.

The Council then responded to the comments and concerns in the written

summary contained in the rule adoption. Like in Animal Protection League, the

Council held the public meeting in substantial compliance with the APA.

      Next, appellants take issue with the Council's use of "(No change)" in its

publication of the revised version of N.J.A.C. 7:25-5.6. For example, under

N.J.A.C. 7:25-5.6(a)(1)(iv)(1) in the rule adoption document, instead of

reproducing the regulation's text, the Council includes "(No change)." 47 N.J.R.

2753(c). Appellants argue this means the Council failed to publish the adopted

regulation. But nothing in the APA requires an agency to re-publish the entirety

of an amended regulation. As the Council points out, agencies frequently use

"(No change)" to communicate the provision is left untouched and it is an

efficient way to be clear about what language the regulation is altering. Thus,

the Council's omission of unchanged language does not mean it fell out of

substantial compliance with the APA.

      Appellants take issue with the Council's support of further fertility control

research and argue this was impermissible because the Council did not re -adopt


                                                                           A-4630-15T4
                                       23
the regulations relating to fertility control permits, N.J.A.C. 7:25-5.37(a). This

argument is unpersuasive because amendment of one regulation does not open

the door to criticize all other rules it interacts with. See Am. Cyanamid Co. v.

State, Dep't of Envtl. Prot., 231 N.J. Super. 292, 314 (App. Div. 1989).

Moreover, the APA only requires the "agency [to] consider fully all written and

oral submissions respecting the proposed rule[.]" N.J.S.A. 52:14B-4(a)(3).

      Finally, appellants argue, as they did in regard to the 2010 CBBMP, that

the Council failed to respond, or did so disingenuously, to several comments .

The Council fielded nearly 10,000 comments concerning the 2015 CBBMP. In

the rule adoption, the Council published the name of each commenter, grouped

the comments in forty-two question-type categories, and provided responses to

each category of comments. Many of the responses were thorough and directly

addressed the commenters' concerns. This includes responses to several of the

comments appellants say were ignored. As for the claim that some responses

were disingenuous, we view appellants' argument here as nothing more than

disagreement with reasonable and supported agency opinions. Thus, we discern

no APA violation.




                                                                          A-4630-15T4
                                       24
                                           V.

      Finally, we reject appellants' argument that the apprentice hunting license

allows untrained persons to hunt bears, as well as appellants' assertion that the

Council needed to consider the humaneness of bow-hunting before permitting

it. First, apprentice hunters are precluded from participating in any black bear

hunt. See N.J.A.C. 7:25-5.6(a)(1) ("Apprentice licenses are not valid for the

taking of bear."); see also N.J.A.C. 7:25-5.1(d)(7) ("A holder of an apprentice

license may hunt in any open season . . . except as provided at N.J.A.C. 7:25 -

5.6 . . . ."). Moreover, the apprentice hunter license regulations are not being

challenged. See Am. Cyanamid Co., 231 N.J. Super. at 314.

      Second, appellants only dispute the cruelness of bow-hunting but not its

efficacy or safety. Yet, appellants offer no argument as to why it was arbitrary

or otherwise unreasonable for the Council not to consider the cruelness of bow-

hunting. Therefore, we defer to the Council's judgment.

      We wholly reject appellants' challenge to the 2015 CBBMP. After careful

review of the record, none of appellants' arguments are capable of showing the

Council acted arbitrarily or failed to substantially comply with the APA. Even

though appellants strongly oppose the Council's findings and policies, "simple

disagreement . . . is insufficient to overcome the presumption of reasonableness


                                                                         A-4630-15T4
                                      25
ascribed to [the agency's] findings." Animal Prot. League, 423 N.J. Super. at

562.

       Affirmed.




                                                                      A-4630-15T4
                                    26